Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered October 7, 1987, convicting him of criminal possession of a controlled substance in the third degree (two counts), criminal possession of a weapon in the third degree and criminal possession of marihuana in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
None of the contentions raised by the defendant has been preserved for appellate review as a matter of law and, under the circumstances, review in the interest of justice is not warranted. Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.